Citation Nr: 1315514	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  08-10 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability evaluation for a service-connected right ankle disorder, currently rated as 10 percent disabling.

2.  Entitlement to an increased disability evaluation for a service-connected lower back disability, currently rated as 10 percent disabling.

3.  Entitlement to an increased disability evaluation for a service-connected right knee disorder, currently rated as 10 percent disabling.

4.  Entitlement to a compensable disability evaluation for a service-connected left heel spur disorder.

5.  Entitlement to service connection for a cervical spine disorder, to include as due to service-connected disorders. 




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION


The Veteran served on active duty from February 1992 to July 1999.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2007 and August 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In February 2011, the Veteran testified at a Board hearing held before the undersigned Veterans Law Judge in Winston-Salem, North Carolina.  A copy of the transcript is of record. 

In a July 2011 decision, the Board remanded the claims for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

Pursuant to the July 2011 Board remand instructions, it was requested, in pertinent part, for the Veteran to be scheduled for a VA examination with an appropriate specialist to determine the nature and severity of the Veteran's service-connected right ankle, right knee, left heel, and lower back disabilities.  

In an April 2013 post-remand brief, the Veteran's representative asserted that the AMC failed to comply with these instructions.  Specifically, the "[August 2011 VA Disability Benefits Questionnaire (DBQ)] examination was conducted by a PA-C, who when searched on the internet is certified in otolaryngology.  Although the PA is a specialist, it is argued does not meet the definition of an appropriate specialist for orthopedic issues on appeal."

Review of the August 2011 VA DBQ examination reports for the ankle, knee, foot, back, and neck shows that they were conducted and signed by S. T., MPAS, PA-C (physician's assistant-certified).  The Board notes that reports of physical examinations must be signed by a physician unless performed by a physician's assistant when the examination does not require a specialist.  See Veterans Benefits Administration Adjudication Procedure Manual M21-1MR, Part III.iv.4.D.18.a (August 3, 2011).  

The Board finds this case should be returned to an appropriate specialist VA physician to obtain the requested signature in light of the July 2011 Board remand instructions that  specified completion of a VA examination by an appropriate specialist, it is unclear if the August 2011 examination reports were reviewed and also signed by a physician, and the Veteran's representative's April 2013 assertions.  

Furthermore, with regard to the claim of service connection for a cervical spine disorder, to include as due to service-connected disorders, following a review of the claims file and conducting the clinical evaluations, S. T. opined "it is less likely as not that the cervical degenerative joint disease is caused or aggravated by military service" and "it is less likely as not that the cervical degenerative joint disease is connected to other service-connected disabilities."  She explained that there is no documentation of neck problems in the service treatment records and the cervical degenerative joint disease was reported on an x-ray dated December 2005.

Because VA undertook to provide a medical opinion for this claim on appeal, the Board must ensure that the opinion is adequate in order to render a fully informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the August 2011 VA DBQ medical opinions are inadequate because based on the absence of treatment records and not supported with a sufficient explanation for why the Veteran's current cervical spine disorder is not related to service or secondary to the service-connected disabilities.  Therefore, further explanation of the rendered medical opinions is needed.  

Accordingly, the case is REMANDED for the following actions:
	
1.  Furnish the Veteran's entire claims file, including a copy of this remand and the August 2011 VA DBQ examination reports for the ankle, knee, foot, back, and neck, to an appropriate specialist VA physician.  The VA physician must review the examination reports and determine, by signature, if they are medically sufficient.  

The VA physician must provide further explanation for the medical opinions rendered in the August 2011 VA DBQ examination for claimed cervical spine disorder.  Specifically, it must be explained why "it is less likely as not that the cervical degenerative joint disease is caused or aggravated by military service" and why "it is less likely as not that the cervical degenerative joint disease is connected to other service-connected disabilities."  The rationale should not be solely based on the absence of treatment records for cervical spine complaints and/or disorder during or after service.

If the VA physician determines that an additional clinical evaluation is necessary to render the requested signature and/or to provide a sufficient rationale for the rendered medical opinions, then that opportunity should be made available, and the VA physician should adhere to the relevant July 2011 Board remand instructions.

2.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran and representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2012).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



